DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant is reminded of the duty under 37 CFR 1.56(a) to disclose information material to patentability, such as (a) Office Actions and prior art related to the claimed invention which have been cited during prosecution of any related filings, (b) prior foreign or domestic filings by Applicant(s) which are related to the claimed or disclosed invention and which constitute prior art, (c) related brochures, dissertations, or other research publications, including that which has been authored by one or more inventors listed under this application or by other individuals under which or along which one or more inventors may have been working, and (d) any other relevant prior art Applicant may be aware of.

Response to Amendment
The amendment filed on 03 September 2021 has been entered, leaving claims 1-20 pending, of which claims 11-20 remain withdrawn.


Response to Arguments
At the outset, Applicant’s Representative is encouraged to contact the Examiner directly to discuss the claimed and disclosed invention so as to help advance prosecution.
Arguments filed on 03 September 2021 allege that the previously applied art does not teach that the disclosed components equivalent to the claimed inner and outer shells are manufactured separately and then assembled together, with Yotsutsuji in particular only disclosing one shell being formed directly onto a previously formed shell (Rem. 9-10).
It is first noted that this argument, and the 03 September 2021 amendment to claim 1, pertain in most part to how the claimed mold is intended to have been manufactured (i.e. as separate inner and outer shells which are subsequently assembled). As a result, these constitute product-by-process limitations governed by the guidelines set forth under MPEP § 2113, which stipulates that product-by-process claims are not limited to the manipulations of the recited steps (i.e. manufacturing shells separately and then assembling them together), but only to the structure implied by those steps. Bearing these guidelines in mind, it is not clear at this time exactly what structural distinction the claim 1 manufacture as separate structures and then assembling together would provide, including with respect to the embodiment(s) of Yotsutsuji referenced above in which one shell component may be formed directly against another shell component. Therefore, if this argument against Yotsutsuji is maintained, clarification is respectfully requested as to what exact structural difference(s) is/are provided.
Further, while Yotsutsuji does outline one or more embodiments in which one shell can be manufactured directly onto another shell as alleged by the above argument, it is noted that Yotsutsuji also discloses other embodiments in which shell components are in fact separately prepared and then fitted (i.e. assembled) together as claim 1 now recites. See, for example, 5:40-
As an alternative to Yotsutsuji, the previously cited Koyanagi publication, which was relied upon for the additional/alternative rejection(s) of claims 9 and 10, is now relied upon as well against claim 1 for more clearly outlining manufacture of separate shell components which are subsequently assembled together as presently claimed.

Claim Objections
Claim 10 is objected to because of the following informalities:  
The claim 10 reference to “first” and “second” shells should be corrected to refer back to the appropriate respective “outer” and “inner” shells of claim 1.
Appropriate correction is required.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Rejection 1
Claims 1, 3-5, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by, or in the alternative, under 35 U.S.C. 103 as obvious over Koyanagi (US 2017/0043506).
As to claim 1, it is first noted that an apparatus claim is generally not believed to be further limited by an intended material or article worked upon thereby (MPEP § 2115) or by an intended manner of operating the claimed apparatus (MPEP § 2114(II)), and must instead distinguish over prior art in terms of structure rather than function. Any such limitations as they appear in claim 1 are thus not believed to further limit the claimed apparatus or its structure.
As to structural features which do appear in claim 1, Koyanagi is recognized for teaching a mold comprising outer and inner shells (such as the fig. 3 base mold 20 and pattern mold 30, respectively), these shells each having the same claimed interior and exterior surfaces with the inner shell first interior surface configured for the claimed contact with the outer shell second 
As to claim limitations pertaining to the claimed shells being 3D printed, in addition to limitations pertaining to their separate manufacture and subsequent assembly, it is noted that these constitute product-by-process limitations which are governed by the guidelines set forth under MPEP § 2113, and are not believed to distinguish the claimed mold structurally over Koyanagi. Despite this, Koyanagi does in fact outline not only that the disclosed outer and inner shells are 3D printable as claimed (see at least [0039] for their manufacture via additive manufacturing, in addition to the remaining disclosure pertinent thereto), but also that these shells are configured for manufacture as separate non-assembled structures which are subsequently assembled (see again the fig. 3 embodiment, in addition to at least the abstract disclosure of these shells being “fitted” together subsequent to their manufacture, and see also at least the final sentence of [0028] for this fitment being detachable). These product-by-process limitations are in turn believed to be met by Koyanagi despite them otherwise not providing a structural distinction thereover.
As to claim limitations pertaining to the inner shell being made from a material which is different than that of the outer shell, it is noted that while Koyanagi provides a number of examples in which base mold 20 and pattern mold 30 may be selected from the same material, Koyanagi never explicitly stipulates that they must in fact be the same. Instead, Koyanagi states generally that they each may be selected from a number of different materials (see at least [0039]), and by stating elsewhere that the disclosed heat adjusting agent may be made of a material which is different from that of the pattern mold 30 “or” the base mold 20 (see at least the 3rd sentence of each of [0008] and [0047]), Koyanagi is believed to provide an explicit 
As to the dependent claims, it is again noted that an apparatus claim is generally not believed to be further limited by an intended material or article worked upon thereby (MPEP § 2115) or by an intended manner of operating the claimed apparatus (MPEP § 2114(II)), and must instead distinguish over prior art in terms of structure rather than function. Any such limitations as they appear in the dependent claims are thus not believed to further limit the claimed apparatus or its structure.
As to structural features which do appear in the dependent claims, Koyanagi is recognized for disclosing the claim 3 conformation, the claim 4 definition of an inner cavity for .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Koyanagi (US 2017/0043506) as applied to claims 1, 3-5, 9, and 10 above, and further in view of either Iwami (US 8,865,042), Iwami et al. (US 5,468,141), and/or Yotsutsuji et al. (US 4,225,109).
While Koyanagi provides for materials which would meet the claim 2 conductivity, Koyanagi does not appear to explicitly disclose the claim 2 insulative material. However, it is noted that a wide range of mold configurations were known at the time of the invention, including those having shells, layers, and/or sections which are thermally conductive in addition to other shells, layers, and/or sections which are thermally insulative. See, for example, each of the above-cited Iwami, Iwami et al., and Yotsutsuji citations in at least the abstract in addition to their depicted figures and their corresponding description. It would have been obvious for one of ordinary skill in the art to incorporate the above teachings from Iwami, Iwami et al., and/or Yotsutsuji into Koyanagi as providing a thermally insulative shell, layer, and/or section, and/or as providing motivation to utilize a combination of both thermally insulative and thermally conductive shells, layers, and/or sections, for the additional utility which would have been provided thereby, including for example to facilitate the temperature control that is desired by Koyanagi, or in addition/alternative, since this would have provided an art-recognized interchangeable or suitable mold configuration which would have permitted the manufacture of articles such as those formable by the Iwami, Iwami et al., and Yotsutsuji mold configurations.
Claims 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Koyanagi (US 2017/0043506) as applied to claims 1, 3-5, 9, and 10 above, and further in view of Kim (US 5,176,839).
While Koyanagi provides for materials which would meet the claim 2 conductivity, Koyanagi does not appear to explicitly disclose the claim 2 insulative material, nor does Koyanagi appear to explicitly disclose the claim 6 opening(s) and injection port disposition. However, it is noted that Kim also teaches a molding tool, particularly in which an embedded electrically conductive element is provided, in which an injection port is provided which passes through multiple layers of the disclosed mold, and in which a combination of materials having high thermal conductivity in addition to materials which are thermally insulative may be utilized (see at least the depicted embodiments and their corresponding description). It would have been obvious for one of ordinary skill in the art to incorporate these teachings from Kim into Koyanagi as providing the above-cited conductive element for the additional utility which would have been provided thereby, which conductive element would further have facilitated the temperature control that is desired by Koyanagi, and/or would have provided a controllable and customizable thermal regulation within the body of the mold itself. It would additionally have been obvious for one of ordinary skill in the art to incorporate the above teachings from Kim into Koyanagi as providing an art-recognized interchangeable and/or improved injection port layout which might have either simplified Koyanagi’s disclosed system or have been interchangeable therefor, and/or as providing an art-recognized interchangeable or suitable mold configuration which would have permitted the manufacture of articles such as those formable by Kim’s mold configuration. It would further have been obvious to incorporate the above teachings from Kim into Koyanagi as providing a combination of both of thermally insulative and conductive .

Claim 5 is additionally/alternatively rejected under 35 U.S.C. 103 as being unpatentable over Koyanagi (US 2017/0043506) as applied to this claim above, and further in view of Mourou et al. (US 8,770,968).
In the alternative that it is ultimately determined that the claim 5 conductivity is not in fact met by Koyanagi as outlined under the rejection of this claim above, it is noted that Mourou also teaches a molding tool, particularly in which an electrically conductive material is provided so as to at least partially define a tool face of the resulting mold and to provide induction heating (see at least 1:62-2:10), and in which 3D printing may be utilized for forming one or more of the mold components (see at least 4:56-60). It would have been obvious for one of ordinary skill in the art to incorporate these teachings from Mourou into Koyanagi as providing such a conductive element for the additional utility which would have been provided thereby, which conductive element would further have facilitated the temperature control that is desired by Koyanagi, and/or would have provided a controllable and customizable thermal regulation within the body of the mold itself.


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Koyanagi (US 2017/0043506) as applied to claims 1, 3-5, 9, and 10 above, and further in view of McCulloch et al. (US 2009/0029102).
While Koyanagi does not appear to explicitly disclose the claim 7 lid and claim 8 hinge elements, it is noted that a wide range of configurations were known at the time of the invention for opening and closing a mold, including for example the claim 7-8 lid and hinge elements as disclosed for example in McCulloch’s mold embodiment(s) of figs. 1-2, 4, and 6-8. It would have been obvious for one of ordinary skill in the art to incorporate these teachings from McCulloch into Koyanagi as providing an art-recognized suitable or interchangeable, hinged configuration for opening and closing Koyanagi’s mold, and/or as providing an art-recognized interchangeable or suitable mold configuration which would have permitted the manufacture of articles such as those formable by McCulloch’s mold configuration.

Claims 9-10 are additionally/alternatively rejected under 35 U.S.C. 103 as being unpatentable over Koyanagi (US 2017/0043506) as applied to these claims above, and further in view of either Sugiura (US 9,987,769) and/or Mourou et al. (US 8,770,968).
In addition/alternative with respect to claims 9-10, it is noted that a wide range of mold configurations were known at the time of the invention for providing thermal regulation in at least one component thereof, including whereby such elements may be formed by 3D printing as part of the mold’s fabrication process. See, for example, Sugiura in at least the fig. 1 embodiment and its corresponding description, and see Mourou at least at 4:56-60. It would have been obvious for one of ordinary skill in the art to incorporate these teachings from either Sugiura or Mourou into Koyanagi as providing such thermal regulation element(s) for the additional utility 

Rejection 2
Claims 1-7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Yotsutsuji et al. (US 4,225,109), or in the alternative, under 35 U.S.C. 103 as obvious over Yotsutsuji, and further in view of White et al. (WO 2015/108959).
As to claim 1, it is first noted that an apparatus claim is generally not believed to be further limited by an intended material or article worked upon thereby (MPEP § 2115) or by an intended manner of operating the claimed apparatus (MPEP § 2114(II)), and must instead distinguish over prior art in terms of structure rather than function. Any such limitations as they appear in claim 1 are thus not believed to further limit the claimed apparatus or its structure.
As to structural features which do appear in claim 1, Yotsutsuji is recognized for teaching a mold comprising outer and inner shells which may be respectively construed as member 14 and layer 13, layer 13 and layer 12, member 14’ and layer 13’, layer 13’ and layer 12’, or member 53 and layer 56/57 (see at least the fig. 1 and fig. 4 embodiments and their corresponding description, including for example 5:40-58, and in particular the 5:53-58 option (3) in which the disclosed metal layer (i.e. 12, 12’) is covered with a heat insulating material (i.e. 13, 13’), which is subsequently adhered to the backing member (i.e. 14, 14’), and see also 6:6-9 for an embodiment in which the backing member is likewise separately made, in addition to the 
As to claim 1 limitations pertaining to the shells being configured for being manufactured as separate structures that are spatially separated from each other in a non-assembled state and for being assembled together in an assembled state, it is noted that this pertains in most part to how the claimed mold is manufactured, thereby constituting product-by-process limitations which governed by the guidelines set forth under MPEP § 2113, which stipulates that product-by-process claims are not limited to the manipulations of the recited steps (i.e. manufacturing the claimed outer and inner shells separately and then assembling them together), but only to the structure implied by those steps. Bearing these guidelines in mind, it is not clear at this time exactly what structural distinction the claim 1 manufacture as separate structures and then assembling together would provide, including with respect to one or more of the embodiment(s) of Yotsutsuji in which one shell component may be formed directly against another shell component. Further, among the citations above, Yotsutsuji provides a number of alternative embodiments in which these product-by-process limitations are believed to in fact be met, particularly on account of Yotsutsuji’s equivalent outer and inner shell components being manufactured separately and then assembled together as presently claimed (i.e. 5:53-58, 6:6-9, and/or Example 6 and fig. 4). Absent evidence a further structural difference, these product-by-process limitations are thus believed to be met.
As to claim 1 limitations pertaining to the outer and inner shells being 3D printed, it is noted that these likewise constitute product-by-process limitations which are again governed by the guidelines set forth for example under MPEP § 2113. While Yotsutsuji does not disclose that 
As to the dependent claims, it is again noted that an apparatus claim is generally not believed to be further limited by an intended material or article worked upon thereby (MPEP § 2115) or by an intended manner of operating the claimed apparatus (MPEP § 2114(II)), and must instead distinguish over prior art in terms of structure rather than function. Any such limitations as they appear in the dependent claims are thus not believed to further limit the claimed apparatus or its structure.
As to structural features which do appear in the dependent claims, Yotsutsuji’s above-cited mold comprises the material types of claim 2 (at least for layers 13, 13’ vs. 12, 12’, in addition to layer 56 and also layer 57 (on account of epoxy adhesives being generally insulative), comprises the claim 3 conformation (see at least the above citations), comprises the claim 4 second interior surface dining an inner cavity for molding (see again the above citations, and note also that in at least the fig. 4 embodiment, an inner surface of layer 56 might be construed as an inner cavity surface on account of layers 56 and 52 being joined together), comprises the claim 5 conductivity (note use of metal for layer 12, 12’, such as the one or more electrically conductive materials outlined at least at 3:58-62), comprises the claim 6 openings cooperating to form a port for element 3, and comprises the claim 7 lid which may be construed for example as element 1’ (including layers 13’ and 12’)
As to claims 9-10, it is noted that Yotsutsuji’s above-cited mold also comprises the claim 9 thermal regulation element which may be construed as the 5:64 and/or 6:36-37 conductive material (and which may be construed as “in” shell 13, 13’ due to its formation against and within the 5:60-61 rough surface formations thereof), with the claim 10 3D printing either not .

Claim 5 is additionally/alternatively rejected under 35 U.S.C. 103 as being unpatentable over Yotsutsuji, or Yotsutsuji in view of White, as applied to this claim above, and further in view of Mourou et al. (US 8,770,968).
In the alternative that it is ultimately determined that the claim 5 conductivity is not in fact met by Yotsutsuji as outlined under the rejection of this claim above, it is noted that Mourou also teaches a molding tool, particularly in which an electrically conductive material is provided so as to at least partially define a tool face of the resulting mold and to provide induction heating (see at least 1:62-2:10), and in which 3D printing may be utilized for forming one or more of the mold components (see at least 4:56-60). It would have been obvious for one of ordinary skill in the art to incorporate these teachings from Mourou into Yotsutsuji as providing such a conductive element for the additional utility which would have been provided thereby, which conductive element would further have facilitated the temperature control that is desired by Yotsutsuji, and/or would have provided a controllable and customizable thermal regulation within the body of the mold itself.
Claims 5-6 are additionally/alternatively rejected under 35 U.S.C. 103 as being unpatentable over Yotsutsuji, or Yotsutsuji in view of White, as applied to these claims above, and further in view of Kim (US 5,176,839).
In the alternative that it is ultimately determined that the claim 5 conductivity and/or the claim 6 opening(s) are not in fact met by Yotsutsuji as outlined under the rejection of these claims above, it is noted that Kim also teaches a molding tool, particularly in which an embedded electrically conductive element is provided, and in which an injection port is provided which passes through multiple layers of the disclosed mold (see at least the depicted embodiments and their corresponding description). It would have been obvious for one of ordinary skill in the art to incorporate these teachings from Kim into Yotsutsuji as providing the above-cited conductive element for the additional utility which would have been provided thereby, which conductive element would further have facilitated the temperature control that is desired by Yotsutsuji, and/or would have provided a controllable and customizable thermal regulation within the body of the mold itself. It would further have been obvious for one of ordinary skill in the art to incorporate the above teachings from Kim into Yotsutsuji as providing an art-recognized interchangeable and/or improved injection port layout which might have simplified the runner system disclosed by Yotsutsuji.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yotsutsuji, or Yotsutsuji in view of White, as applied to claims 1-7, 9, and 10 above, and further in view of McCulloch et al. (US 2009/0029102).
While Yotsutsuji does not appear to explicitly disclose the claim 8 hinge elements, it is noted that a wide range of configurations were known at the time of the invention for opening .

Claims 9-10 are additionally/alternatively rejected under 35 U.S.C. 103 as being unpatentable over Yotsutsuji, or Yotsutsuji in view of White, as applied to these claims above, and further in view of either Sugiura (US 9,987,769), Koyanagi (US 2017/0043506), and/or Mourou et al. (US 8,770,968).
In addition/alternative with respect to claims 9-10, it is noted that a wide range of mold configurations were known at the time of the invention for providing thermal regulation in at least one component thereof, including whereby such elements may be formed by 3D printing as part of the mold’s fabrication process. See, for example, Sugiura in at least the fig. 1 embodiment and its corresponding description, see Koyanagi in at least the fig. 3-8 embodiment(s) and their corresponding description (in addition to the fig. 10 manufacturing process), and see Mourou at least at 4:56-60. It would have been obvious for one of ordinary skill in the art to incorporate these teachings from either Sugiura, Koyanagi, and/or Mourou into Yotsutsuji as providing such thermal regulation element(s) for the additional utility which would have been provided thereby, which element(s) would further have facilitated the temperature control that is desired by Yotsutsuji, and/or would have provided controllable and customizable thermal regulation within the body of the mold itself.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Atul P. Khare/Primary Examiner, Art Unit 1742